Title: From George Washington to Major General Israel Putnam, 31 October 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters [Whitpain Township, Pa.] 31st October 1777

I am favd with yours of the 25th from Fishkill. Although you say that the Enemy have passed down by that place, you do not say whether they have gone entirely down and evacuated the Forts upon the River, but from the tenor of your letter I imagine they have. I shall be glad to be particularly informed of this in your next, and also whether you have heard with certainty of the reinforcement’s having gone from N. York to Genl Howe. We have a report that the Enemy have evacuated Rhode Island and returned to New York, but as it comes from no Authority, I shall be glad to be ascertained of the fact. If the Enemy have left the Forts be pleased to let me know whether they have carried off or damaged the Cannon.
I am glad to hear that Genl Gates was sending down a reinforcement to you, as they will not now be wanted by you, they will be so far upon

their way towards this Army, and I beg they may be sent forward with as much expedition as possible for the reasons given you in mine of Yesterday. I am &c.
